
	

113 HR 5814 IH: To adapt to changing crude oil market conditions.
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5814
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Barton (for himself and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To adapt to changing crude oil market conditions.
	
	
		1.FindingsThe Congress finds that—
			(1)the United States has enjoyed a renaissance in energy production, establishing the United States as
			 the world’s leading oil producer;
			(2)the United States upholds a commitment to free trade and open markets and has consistently opposed
			 attempts by other nations to restrict the free flow of energy; and
			(3)the United States should remove all restrictions on the export of crude oil, which will provide
			 domestic economic benefits, enhanced energy security, and flexibility in
			 foreign diplomacy.
			2.RepealSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) and the item relating
			 thereto in the table of contents of that Act are repealed.
		3.National policy on oil export restrictionNotwithstanding any other provision of law, to promote the efficient exploration, production,
			 storage, supply, marketing, pricing, and regulation of energy resources,
			 including fossil fuels, no official of the Federal Government shall impose
			 or enforce any restriction on the export of crude oil.
		4.Study and recommendationsNot later than 120 days after the date of enactment of this Act, the Secretary of Energy shall
			 conduct a study and transmit to the Committee on Energy and Commerce of
			 the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate recommendations on the appropriate size,
			 composition, and purpose of the Strategic Petroleum Reserve.
		
